Table of Contents U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Quarterly Period Ended June 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:333-56262 EL CAPITAN PRECIOUS METALS, INC. (Exact name of registrant as specified in its charter) NEVADA 88-0482413 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 15225 North 49th Street Scottsdale, AZ 85254 (Address of principal executive offices) (303) 472-3298 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes oNo þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:95,536,009 shares of common stock, par value $0.001, issued and outstanding as of August 17, 2010. Table of Contents EL CAPITAN PRECIOUS METALS, INC. AND SUBSIDIARY (An Exploration Stage Company) Form 10-Q for the Quarter Ended June 30, 2010 Table of Contents Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets– June 30, 2010 and September 30, 2009 (Unaudited) F-1 Consolidated Statements of Expenses– Three and nine months ended June 30, 2010 and2009 and for the period from July 26, 2002 (inception) through June 30, 2010 (Unaudited) F-2 Consolidated Statements of Stockholders’ Equity (Deficit)– period from July 26, 2002 (inception) through June 30, 2010 (Unaudited) F-3 Consolidated Statements of Cash Flows– Nine months ended June 30, 2010 and 2009 and for the period from July 26, 2002 (inception) through June 30, 2010 (Unaudited) F-6 Notes to the Consolidated Financial Statements(Unaudited) F-8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 1 Item 3. Quantitative and Qualitative Disclosures About Market Risk 4 Item 4T. Controls and Procedures 4 PART II. OTHER INFORMATION Item 1. Legal Proceedings 4 Item 1A. Risk Factors 5 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 5 Item 3. Defaults Upon Senior Securities 5 Item 4. (Removed and Reserved) 6 Item 5. Other Information 6 Item 6. Exhibits 6 SIGNATURES 7 -i- Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements EL CAPITAN PRECIOUS METALS, INC. AND SUBSIDIARY (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, September30, ASSETS CURRENT ASSETS : Cash $ $ Prepaid expenses and other current assets Total Current Assets Furniture and equipment net of accumulated depreciation of $27,790 and $23,495, respectively OTHER ASSETS: Investment in El Capitan, Ltd. Deposits Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued liabilities Interest payable Due affiliated company Short term debt – Total Current Liabilities STOCKHOLDERS’ EQUITY : Preferred stock, $0.001 par value; 5,000,000 shares authorized; none issued and outstanding – – Common stock, $0.001 par value; 300,000,000 shares authorized; 92,348,556 and 88,587,369issued and outstanding, respectively Common stock subscribed – Additional paid-in capital Deficit accumulated during the exploration stage ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of these consolidated financial statements. F-1 Table of Contents EL CAPITAN PRECIOUS METALS, INC. AND SUBSIDIARY (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF EXPENSES (Unaudited) Three Months Ended June 30, Nine Months Ended June 30, Period From July 26, 2002 (Inception) Through June 30, OPERATING EXPENSES: Professional fees $ Officer compensation expense – – Administrative consulting fees – – Management fees, related parties – Legal and accounting fees Exploration expenses Warrant, option and stock compensation expenses – – – Other general and administrative Write-off of accounts payable – – ) – ) Gain (loss) on asset dispositions – – – ) LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE): Interest income 52 25 52 35 Forgiveness of debt – Interest expense: Related parties – ) Other – – ) ) ) Gain (loss) on extinguishment of liabilities – – – ) Accretion of notes payable discounts – ) 52 25 ) ) NET LOSS $ ) $ ) $ ) $ ) $ ) Basic and diluted net loss per common share $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding The accompanying notes are an integral part of these consolidated financial statements. F-2 Table of Contents EL CAPITAN PRECIOUS METALS, INC. AND SUBSIDIARY (An Exploration Stage Company) CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (DEFICIT) July 26, 2002 (Inception) to June 30, 2010 (Unaudited) Common Stock Shares Common Stock Amount Stock Subscriptions Additional Paid-In Capital Deficit Accumulated DuringThe Exploration Stage Total Initial Issuance of Common Stock $ – $ ) $ – $ 9 Net loss – ) ) $ $ – $ ) $ ) $ ) Issuance of common stock to Gold and Minerals Company, Inc. in connection with purchase of interests in assets of El Capitan, Ltd. in November 2002 – ) – 22 Acquisition of DML Services on March 17, 2003 – ) – ) Common stock issued for interest expense related to a note payable – – Common stock and warrants issued for services – – Common stock issued for compensation – – Issuance of common stock to Gold and Minerals Company, Inc. in connection with purchase of COD property in August 2003, $0.00 per share – ) – – Net loss – ) ) Balances at September 30, 2003 (Unaudited) $ $ – $ $ ) $ ) Cost associated with warrants and options issued – Common stock issued for compensation – – Common stock issued for services and expenses – – Common stock issued for notes payable – – Beneficial conversion of notes payable – Common stock issued for acquisition of Weaver property interest in July 2004 – ) – – Stock subscriptions – Net loss – ) ) Balances at September 30, 2004 (Unaudited) $ ) $ ) (Continued) The accompanying notes are an integral part of these consolidated financial statements. F-3 Table of Contents EL CAPITAN PRECIOUS METALS, INC. AND SUBSIDIARY (An Exploration Stage Company) CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (DEFICIT) July 26, 2002 (Inception) to June 30, 2010 (Unaudited) Common Stock Shares Common Stock Amount Stock Subscriptions Additional Paid-In Capital Deficit Accumulated DuringThe Exploration Stage Total Subscribed stock issued ) – – Common stock issued for services – – Common stock sold in private placement – – Common stock issued for notes payable – – Beneficial conversion of notes payable – Cost associated with warrants and options issued – Discounts on notes payable – Net loss – ) ) Balances at September 30, 2005 (Unaudited) $ $ – $ $ ) $ ) Common stock issued for services – – Common stock sold in private placement – – Common stock issued for notes payable – – Beneficial conversion of note payable – Discounts on issuance of convertible notes payable – Costs associated with warrants and options issued – Common stock issued for exercise of options and warrants – – Common stock issued for compensation – – Provision for deferred income taxrelated to timing difference on debt discount – – – ) – ) Net loss – ) ) Balances at September 30, 2006 (Unaudited) $ $ – $ $ ) $ Stock issued for conversion of notes payable – – Common stock sold in private placement 50 – – Common stock sold by the exercise of warrants and options – – Common stock issued for compensation – – Reverse provision for deferred income tax related to timing difference on debt discount – (Continued) The accompanying notes are an integral part of these consolidated financial statements. F-4 Table of Contents EL CAPITAN PRECIOUS METALS, INC. AND SUBSIDIARY (An Exploration Stage Company) CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (DEFICIT) July 26, 2002 (Inception) to June 30, 2010 (Unaudited) Common Stock Shares Common Stock Amount Stock Subscriptions Additional Paid-In Capital Deficit Accumulated DuringThe Exploration Stage Total Common stock issued for services 81 – – Cost associated with issuance of warrants and options – Net loss – ) ) Balances at September 30, 2007 $ $ – $ $ ) $ Common stock sold in private placement – – Common stock issued for exercise of cashless warrants 12 – ) – – Common stock sold by the exercise of warrants and options – – Common stock issued for compensation – – Common stock issued for services – – Warrant and option expense – Net loss – ) ) Balances at September 30, 2008 $ $ – $ $ ) $ Common stock issued for services – – Common stock sold by the exercise of warrants and options – – Common stock issued for compensation – – Warrant and optionexpense – Net loss – ) ) Balances at September 30, 2009 $ $ – $ $ ) $ Common stock issued for services – – Conversion of accounts payable and accrued liabilities toequity – – Common stock issued for compensation – – Sale of common stock – – Proceeds from stock subscriptions – Net loss – ) ) Balances at June 30, 2010 (Unaudited) $ ) $ The accompanying notes are an integral part of these consolidated financial statements. F-5 Table of Contents EL CAPITAN PRECIOUS METALS, INC. AND SUBSIDIARY (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) July27,2002 (Inception) Nine MonthsEnded June 30, Through June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Warrant and option expense – Beneficial conversion of notes payable – – Non-cash expense with affiliate – – Share-based compensation Accretion of discount on notes payable – – (Gain) loss on disposition of fixed assets – ) Write-off of accounts payable ) – ) Forgiveness of debt – – ) (Gain) on conversion of debt to equity ) – ) Provision for uncollectible note receivable – – Depreciation Changes in operating assets and liabilities: Miscellaneous receivable – Interest receivable – – ) Prepaid expenses and other assets ) Expense advances (to) from on behalf of affiliated company ) Accounts payable Accounts payable - related party – ) Accrued liabilities Interest payable, other – – Net Cash Used in Operating Activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property interest – – ) Purchase of furniture and equipment – – ) Proceeds from asset dispositions – Deposits – ) Issuance of notes receivable – – ) Payments received on notes receivable – – Cash paid in connection with acquisition of DML Services, Inc. – – ) Net Cash Provided by (Used in) Investing Activities – ) (Continued) The accompanying notes are an integral part of these consolidated financial statements. F-6 Table of Contents EL CAPITAN PRECIOUS METALS, INC. AND SUBSIDIARY (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) July27,2002 (Inception) Nine MonthsEnded June 30, Through June 30, CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from the sale of common stock – Costs associated with the sale of stock – – ) Proceeds from notes payable, related parties – – Proceeds from warrant exercise – Proceeds from notes payable, other – – Increase in finance contracts – – Repayment of notes payable, related parties – – ) Payments on finance contracts ) ) ) Repayment of notes payable, other – – ) Net CashProvided by Financing Activities NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD – CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid for interest $ $ $ Cash paid for income taxes $ – $ – $ – NON-CASH INVESTING AND FINANCING ACTIVITIES : Accounts payable and accrued liabilities converted to equity $ $ – $ The accompanying notes are an integral part of these consolidated financial statements. F-7 Table of Contents EL CAPITAN PRECIOUS METALS, INC. AND SUBSIDIARY (An Exploration Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2010 (Unaudited) NOTE 1 - BASIS OF PRESENTATION The accompanying unaudited interim financial statements of El Capitan Precious Metals, Inc. (“El Capitan” or the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America, pursuant to the rules and regulations of the U.S. Securities and Exchange Commission (the “SEC”) for interim financial information. Accordingly, the financial statements do not include all information and footnotes required by generally accepted accounting principles in the United States (“GAAP”) for complete annual financial statements. In the opinion of management, the accompanying unauditedconsolidated financial statements reflect all adjustments, consisting of normal recurring adjustments, considered necessary for a fair presentation. Interim operating results are not necessarily indicative of results that may be expected for the year ending September 30, 2010, or for any subsequent period. These interim financial statements should be read in conjunction with the Company’s audited financial statements and notes thereto for the year ended September 30, 2009, included in the Company’s Annual Report on Form 10-K, filedDecember 30, 2009. The consolidated balance sheet at September 30, 2009, has been derived from the audited financial statements included in the 2009 Annual Report. Notes to the financial statements which would substantially duplicate the disclosure contained in the audited financial statements for fiscal 2009 as reported in the Form 10-K have been omitted. Certain prior year amounts have been reclassified to conform to the current year presentation. NOTE 2 - MERGER AGREEMENT WITH AFFILIATE On June 28, 2010, the Company and Gold and Minerals Company, Inc. (“Minerals”), a Nevada corporation and MergerCo, the Company’s wholly owned subsidiary, signed the Agreement and Plan of Merger (the “Merger Agreement”). Mr. Charles Mottley is a Director of the Company, Minerals and MergerCo. The Company is a 40% owner of El Capitan Limited (“ECL”), an Arizona corporation, who is the owner of the Capitan property site, and Minerals is the 60% owner of ECL. The proposed merger will give the Company 100% control and ownership of the El Capitan property site and will consolidate the assets of the companies. Since October 2004, the owners of ECL have been sharing exploration and other property related expenses in accordance with their equity ownership percentage. The merger will be a stock for stock transaction and the Company will issue Company shares to the Minerals shareholders in exchange for all their Minerals shares under an agreed to formula in the Merger Agreement. The Company shares to be issued will be based on the outstanding shares of the Company and outstanding warrants and options at the effective date of the merger. The Company estimates that approximately 144-148M shares will be issued on the effective date of the merger.Pursuant to the Merger Agreement, (i) MergerCo will merge with and into Minerals and (ii) Minerals will be the surviving company to the merger and the Company’s wholly owned subsidiary. Upon completion of the merger, the Company estimates that the shareholders of Minerals will hold approximately 60% of the Company’s outstanding common stock immediately after the effective date of the merger. No change in control will result from the completion of the merger. F-8 Table of Contents NOTE 3 - DUE TO AFFILIATE During the period October 2004 through June 2010, El Capitan made net payments on behalf of Minerals aggregating $2,556,201 relating to costs incurred on behalf of El Capitan, Ltd. (“ECL”) on the El Capitan property site. Pursuant to an agreement with Minerals effective October 1, 2004, costs incurred by ECL at the El Capitan site are to be split between the companies in accordance with their percentage ownership interest. El Capitan holds a 40% equity interest in ECL, and Minerals holds the remaining 60% equity interest. Through June 30, 2010, Minerals has reimbursed or advanced El Capitan $2,703,568 of the incurred site costs or other advances. At June 30, 2010, El Capitan owed Minerals $147,367. NOTE 4 - STOCKHOLDERS’ EQUITY Issuances of Common Stock, Warrants and Options Common Stock During the quarter ended December 31, 2009, the Company issued 66,667 shares of the Company’s S-8 common stock in payment of accrued consulting services valued at $6,000. During the quarter ended March 31, 2010, the Company issued 100,000 shares of the Company’s S-8 common stock in payment of consulting services valued at $17,000. During the quarter ended March 31, 2010, the Company issued 543,687 shares of the Company’s S-8 common stock valued at $52,905 to an officer of the Company for accrued and current period compensation. During the quarter ended June 30, 2010, the Company issued 61,972 shares of the Company’s S-8 common stock valued at $16,581 to an officer of the Company for compensation. During the quarter ended June 30, 2010, the Company issued 225,000 shares of the Company’s S-8 common stock in payment of consulting services valued at $76,500. During the quarter ended June 30, 2010, the Company issued 1,500,000 shares of the Company’s S-8 common stock valued at $525,000 to directors of the Company and 250,000 shares of restrictedcommon stock, as defined under SEC Rule 144, to an officer of the Company valued at $80,000 for current period compensation. During the period May 25, 2010, through June 30, 2010, the Company issued 1,013,861 shares of restricted common stock at $0.35 per share to twenty-four (24) accredited investors and to four (4) non-accredited investors, as the term is defined by SEC Rule 501, in the aggregate amount of $354,852. These sales were made pursuant to a private placement of securities under Section 4(2) and Rule 506 promulgated under the Securities Act and without public solicitation. There were no underwriting discounts or commissions paid on these sales of securities. As of June 30, 2010, the Company had also accepted three (3) subscription agreements from non-accredited investors aggregating $48,000. The Company intends to file a registration statement covering the sale of shares of common stock and to use commercially reasonable efforts to cause such registration statement to be declared effective by the SEC. Warrants During the nine months ended June 30, 2010, 300,000 warrants at an exercise price of $0.60 expired and 68,364 warrants at an exercise price of $0.50 expired. F-9 Table of Contents During the nine months ended June 30, 2010, the Company did not grant any warrants.The following table sets forth certain terms of the Company’s outstanding warrants and exercisable warrants as of June 30, 2010: WarrantsOutstanding WarrantsExercisable Numberof Shares Weighted AverageExercise Price Numberof Shares Weighted AverageExercise Price Balance, September 30, 2009 Granted – Expired/Cancelled ) ) Exercised – Balance, June 30, 2010 Weighted average contractual life in years Aggregate intrinsic value $ – $ – At June 30, 2010, the Company had no outstanding warrants which had a right to call feature. Options During the nine months ended June 30, 2010, the Company did not grant any options. During the nine months ended June 30, 2009, 450,000 options at an exercise price of $0.70 expired, and250,000 options previously granted to the former CEO and President of the Company were cancelled due to them being granted in excess of the annual amount allowed to any single individual under the 2005 Stock Incentive Plan. The following table sets forth certain terms of the Company’s outstanding options and exercisable options as of June 30, 2010: OptionsOutstanding OptionsExercisable Numberof Shares WeightedAverage ExercisePrice Numberof Shares WeightedAverage ExercisePrice Balance, September 30, 2009 Granted – Exercised – Expired/Cancelled ) ) Balance, June 30, 2010 Weighted average contractual life in years Aggregate intrinsic value $ $ The intrinsic value of each option or warrant share is the difference between the fair market value of the common stock and the exercise price of such option or warrant share to the extent it is "in-the-money.” Aggregate intrinsic value represents the pretax value that would have been received by the holders of in-the-money options had they exercised their options on the last trading day of the quarter and sold the underlying shares at the closing stock price on such day. The intrinsic value calculation is based on the $0.49 closing stock price of the Company’s common stock on June 30, 2010. There were no in-the-money warrants vested and exercisable and there were 1,500,000 in-the-money options vested and exercisable as of June 30, 2010. The intrinsic value amounts change based on the market price of the Company’s stock. F-10 Table of Contents The Company has a 2005 Stock Incentive Plan under which 16,000,000 shares are reserved and registered for stock and option grants. There were 2,816,198 shares available for grant under the Plan at June 30, 2010, excluding the 2,550,000 options outstanding. NOTE 5 – SUBSEQUENT EVENTS During the period July 1, 2010 through August 10, 2010, the Company has reimbursed Minerals $100,000 of the advances made to the Company. During the period July 1, 2010 through August 12, 2010, the Company issued 2,987,453 shares of restricted common stock at $0.35 per share to fifty-two (52) accredited investors and totwenty-six (26) non-accredited investors, as the term is defined by SEC Rule 501, in the aggregate amount of $1,045,594. These sales were made pursuant to a private placement of securities under Section 4(2) and Rule 506 promulgated under the Securities Act and without public solicitation. There were no underwriting discounts or commissions paid on these sales of securities. As of August 12, 2010, the Company had also accepted ten (10) subscription agreements from non-US foreign investors and two (2) from accredited investors aggregating $104,375. The Company intends to file a registration statement covering the sale of shares of common stock and to use commercially reasonable efforts to cause such registration statement to be declared effective by theSEC. The Company is currently preparing an S-4 Registration Statement to be filed with the SEC referencing the merger of the Company and Minerals. The S-4 Registration Statement registers the securities to be issued in the business combination transaction. The Company anticipates that the filing will be submitted to the SEC in early September 2010. F-11 Table of Contents Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following management discussion and analysis of our financial condition and results of operation should be read in conjunction with our unaudited interim consolidated financial statements and related notes which are included in Item 1 of this Quarterly Report on Form 10-Q and with our audited financial statements and the “Risk Factors” section included in our Form 10-K for the year ended September 30, 2009. Cautionary Statement on Forward-Looking Statements This Form 10-Q may contain certain “forward-looking” statements as such term is defined by the Securities and Exchange Commission in its rules, regulations and releases, which represent the registrant’s expectations or beliefs, including but not limited to, statements concerning the registrant’s operations, economic performance, financial condition, growth and acquisition strategies, investments, and future operational plans. For this purpose, any statements contained herein that are not statements of historical fact may be deemed to be forward-looking statements. Without limiting the generality of the foregoing, words such as “may,” “will,” “expect,” “believe,” “anticipate,” “intent,” “could,” “estimate,” “might,” “plan,” “predict” or “continue” or the negative or other variations thereof or comparable terminology are intended to identify forward-looking statements. These statements by their nature involve substantial risks and uncertainties, certain of which are beyond the registrant’s control, and actual results may differ materially depending on a variety of important factors, including uncertainty related to acquisitions, governmental regulation, managing and maintaining growth, the operations of the company and its subsidiaries, volatility of stock price, commercial viability of any mineral deposits and any other factors discussed in this and other registrant filings with the securities and exchange commission.The Company does not intend or undertake to update the information in this Form 10-Q if any forward-looking statement later turns out to be inaccurate. The following should be read in conjunction with the information presented in the Company’s Annual Report on Form 10-K for the year ended September 30, 2009. Company Overview El Capitan Precious Metals, Inc. (hereinafter, the “Company,” “we” or “our”) is a precious minerals company based in Scottsdale, Arizona. We are an exploration stage company that owns interests in several properties located in the southwestern United States. We are principally engaged in the exploration of precious metals and other minerals. Our primary asset is a 40% equity interest in El Capitan, Ltd., an Arizona corporation which holds an interest in the El Capitan property located near Capitan, New Mexico. Additionally, our assets include interests in the COD property located near Kingman, Arizona. There is no assurance that a commercially viable mineral deposit exists on any of our properties. Additional exploration will be required before a final evaluation can be made as to the economic and legal feasibility of any particular property. To date, we have not had any revenue producing operations. Financial Condition Management has addressed the going concern problem addressed in our prior financial statements by raising the necessary working capital through a private placement of 4.3M shares of restricted Rule 144 common stock. The private placement commenced on May 25, 2010, and is anticipated to be closed out in late August 2010. Through August 12, 2010, we have sold 4,001,314 restricted shares of common stock at $0.35 share and received net cash proceeds after banking transfer fees of $1,400,446. At August 12, 2010, we have subscription agreements in process for an additional 298,214 shares of restricted common stock and we will realize cash proceeds of approximately $104,375 from these subscriptions. The working capital funds will be utilized for payments for the continued implementation of our business strategies, necessary corporate personnel, and related general and administrative expenses. Based upon our budgeted burn rate for expenses, the completed private placement proceeds should provide adequate working capital for 15 to 18 months. 1 Table of Contents After numerous delays in the prior merger process, on September 18, 2009, Gold and Minerals gave a Notice of Termination to the Company referencing the Agreement and Plan of Merger, dated February 12, 2008, between the companies. The election to terminate was made pursuant to subparagraph (d) of Paragraph 10.1 of Article X of the Agreement, which provided for either party to terminate the Agreement if the merger was not consummated by May 1, 2009. In April 2010, our Board of Directors voted to continue the merger transaction with Minerals and Minerals concurred. The parties drafted and re-entered into a new Agreement and Plan of Merger based on the current circumstances on June 28, 2010. The Company has raised the necessary working capital to complete all aspects of the merger process of the companies; continue the research work on the recovery and assay processes; and the necessary working capital for payment of the general and administrative expenses through our recent private placement. RESULTS OF OPERATIONS Three Months Ended June 30, 2010 Compared to Three Months Ended June 30, 2009 Revenues We have not yet realized any revenue from operations, nor do we expect to realize potential revenues until our property is sold or a joint venture is entered into for development and deployment of the site. There is no guaranty that we will achieve proven commercially viable recovery of precious metals at our property site location. Expenses and Net Loss Our operating expenses increased $720,710 from $97,534 for the three months ended June 30, 2009 to $818,244 for the three months ended June 30, 2010. The increase is mainly attributable to an increase in administrative consulting fees of $647,000, offset by the prior management salaries of $45,000 in the prior comparable period, and increased exploration expenses of $50,773, legal and accounting of $4,953 and professional fees of $61,562. The current period administrative consulting fees consist of $616,054 non-cash stock compensation to the directors and chief financial officer of the Company for services rendered during the prior year and cash compensation aggregating $30,946. The increase for exploration expenses relates to increased research activity on a recovery process and the increase in legal and accounting is attributable accruing services in the period applicable to the services rendered. Our net loss for the three months ended June 30, 2010 increased to $818,192 from a net loss of $97,509 incurred for the comparable three month period ended June 30, 2009. The increase in net loss of $720,683 for the current period is attributable to the aforementioned net increases in operating expenses. Nine Months Ended June 30, 2010 Compared to Nine Months Ended June 30, 2009 Revenues We have not yet realized any revenue from operations, nor do we expect to realize potential revenues until our property is sold or a joint venture is entered into for development and deployment of the site. There is no guaranty that we will achieve proven viable precious metals at our property site location. Expenses and Net Loss Our operating expenses increased $151,816 from $828,927 for the nine months ended June 30, 2009 to $980,743 for the nine months ended June 30, 2010. The increase is mainly attributable to an increase in administrative consulting fees of $716,256, offset by the prior management salaries of $315,000 in the comparable period and increased exploration expenses of $36,994 and professional fees of $23,154. The current period administrative consulting fees consist of $649,310 non-cash stock compensation to the directors and chief financial officer of the Company for services rendered and cash compensation aggregating $66,946. The increase for exploration expenses relates to increased research activity on a recovery process. These increased expenses are offset by decreases in legal and accounting fees of $47,300; non-cash option expense of $249,761 and other general and administrative of $17,274. 2 Table of Contents The Company has no contracts with any of its officers or directors. However, the Company presently estimates its annual expenses for administrative consulting fees for the fourth quarter of our fiscal year ending in September 2010 will be significantly less than incurred in the current quarter ended June 30, 2010 with the non-cash stock compensation to the directors and officers. Legal and accounting expenses will increase in the fourth quarter as a result of filing a registration statement with the Securities and Exchange Commission as required by the proposed merger with Minerals. In addition, exploration expenses will continue to increase in the fourth quarter as we expand our efforts on developing a commercially viable recovery process for the El Capitan ore. Our net loss for the nine months ended June 30, 2010 increased to $978,630 from a net loss of $830,199 incurred for the comparable nine month period ended June 30, 2009. The increase in net loss of $148,431 for the current nine month period is attributable to the aforementioned net increases in operating expenses. Liquidity and Capital Resources As of June 30, 2010, we had $295,843 of cash on hand.On May 19, 2010, the Board of Directors authorized a private placement of 3.2M shares of restricted Rule 144common stock at $0.35 per share. On July 23, 2010, the Board of Directors authorized an increase in the private placement to 4.3M shares at $0.35 per share. As of August 12, 2010, we have placed 4,001,314 shares of the private placement and received cash proceeds net of wire fees aggregating $1,400,446. At August 12, 2010, we have subscription agreements in process for an additional 298,214 shares of restricted common stock and we will realize cash proceeds of approximately $104,375 from these subscriptions. The working capital funds will be utilized for payments for the continued implementation of our business strategies, necessary corporate personnel, and related general and administrative expenses. Based upon our budgeted burn rate including litigation costs against the two former officers of the Company, the completed private placement proceeds should provide adequate working capital for 15 to 18 months. Additionally, we continually evaluate business opportunities such as joint venture processing agreements with the objective of creating cash flow to sustain the Company and provide a source of funds for financial viability and continued research on the El Capitan deposit. If additional capital is required beyond our current private placement proceeds, there is no assurance that such funding will be available if needed, or if available, that its terms will be favorable or acceptable to us. Factors Affecting Future Operating Results We have generated no revenues, other than interest income, since inception. As a result, we have only a limited operating history upon which to evaluate our future potential performance. Our potential must be considered by evaluation of all risks and difficulties encountered by exploration companies which have not yet established business operations. The price of gold has experienced an increase in value over the past three years. Any significant drop in the price of gold, other precious metals or iron ore prices may have a materially adverse affect on the future results of potential operations unless we are able to offset such a price drop by substantially increased production, if involved in a joint venture, or may affect our ability to market the sale El Capitan property site. We are currently having geological work performed on samples from our site and having an economically feasible precious metals recovery process developed by an outside metallurgical firm for our ore at this site. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements as defined in Item 307 and 308T(b) of the SEC’s Regulation S-K at June 30, 2010. 3 Table of Contents Critical Accounting Policies Our consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America, which require us to make estimates and judgments that significantly affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities at the date of the consolidated financial statements. Note 1, “Significant Accounting Policies” in the Notes to the Consolidated Financial Statements in our Form 10-K for the year ended September 30, 2009, describe our significant accounting policies which are reviewed by management on a regular basis. Item 3. Quantitative and Qualitative Disclosures About Market Risk Not applicable to a smaller reporting company. Item 4T. Controls and Procedures Evaluation of Disclosure Controls and Procedures We maintain disclosure controls and procedures designed to provide reasonable assurance that information required to be disclosed in our reports filed as defined in Rules 13a-15(e) and 15d-15(c) under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), to recorded, processed, summarized and report within the time periods specified in the Securities and Exchange Commission’s rules and forms, and that such information is accumulated and communicated to our management, including our Chief Executive Officer and Chief Financial Officer as appropriate, to allow timely decisions regarding required disclosure. A control system, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance the objectives of the control system are met. As of June 30, 2010, with the participation of our Chief Executive Officer and Chief Financial Officer, carried out an evaluation of the effectiveness of our disclosure controls and procedures as such term is defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act. Based on this evaluation, the Chief Executive Officer and Chief Financial Officer concluded that the Company’s disclosure controls and procedures were effective as of June 30, 2010. Changes in Internal Control over Financial Reporting There were no changes in our internal control over financial reporting, as defined in Rule 13a-15(f) and 15d-15(f) promulgated under the Exchange Act, during the quarter ended June 30, 2010, that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. PART II. OTHER INFORMATION Item 1. Legal Proceedings In April 2007, Mr. Kenneth P. Pavlich, then the Company's President, Principal Executive Officer and a Director, was granted an option to purchase 2,500,000 common stock shares at an exercise price of $.70 per share, vesting in 500,000 share installments upon certain performance events. In September 2008, Mr. Pavlich convinced the Company's Board of Directors (at that time without advice of counsel) to cancel his 2007 options and issued him a ten-year option to purchase 2,500,000 shares at an exercise price of $.14 per share, with the first 500,000 share installment vesting immediately and the remaining options vesting every six months thereafter without any performance event being met. Mr. Pavlich’s new option agreement provided for 2,500,000 options at an exercise price of $0.14, and exceeded the 2,000,000 per annum amount allowed to any single individual as provided by the 2005 Stock Incentive Plan. Therein, based upon an excess grant of 20%, Mr. Pavlich’s 1,250,000 vested options were reduced by 250,000 options to 1,000,000 vested options to reflect the reduction of the 20% inadvertent excess grant in September 2008. 4 Table of Contents Likewise, in September 2008, Mr. R. William Wilson, then the Company's Treasurer, Principal Financial Officer and a Director, cancelled a 2007 option for 1,000,000 shares with a $.50 exercise price with vesting performance events and received a 2008 option for 1,000,000 shares with an exercise price of $.14 per share without any vesting performance events. In addition, in September 2008, Mr. Pavlich and Mr. Wilson arranged that their respective salaries increased dramatically at a time when the Company had no revenues and little working capital. Mr. Wilson has made claim against the Company for his accrued salary before a Nevada agency and the claim was denied. The Company's current management team believes that the stock options granted to Mr. Pavlich and Mr. Wilson were not supported by adequate consideration and are, therefore, invalid. Likewise, the Company currently believes that much of the salary claims of Mr. Pavlich and Mr. Wilson are without merit. On April 15, 2010, the Company's Board of Directors made the decision not to honor the above-described stock options granted to Mr. Pavlich and Mr. Wilson and to pay none of the accrued salaries to them. It is the current position of the Company that Mr. Pavlich and Mr. Wilson did not competently perform their responsibilities in their respective positions and committed malfeasance in their capacities as officers and Directors of the Company.Further, it is the Company's position that the conduct of Mr. Pavlich and Mr. Wilson has caused substantial damage to the Company and its stockholders.It is the intent of the Company to pursue any and all claims against Mr. Pavlich and Mr. Wilson.In furtherance of such intent on July 28, 2010, the Company's Board of Directors reserved the sum of $100,000 from the Company's recent private placement proceeds for the payment of future legal fees to be incurred in a lawsuit against Mr. Pavlich and Mr. Wilson. The Company's Chairman of the Board has been authorized to engage Nevada counsel to file said lawsuit against Mr. Pavlich and Mr. Wilson. Item 1A. Risk Factors Not applicable to a smaller reporting company. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds During the quarter ended June 30, 2010, the Company issued 61,972 shares of the Company’s S-8 common stock valued at $16,581 to an officer of the Company for compensation. During the quarter ended June 30, 2010, the Company issued 225,000 shares of the Company’s S-8 common stock in payment of consulting services valued at $76,500, of which $59,500 was deferred stock compensation at June 30, 2010. During the quarter ended June 30, 2010, the Company granted 1,500,000 shares of the Company’s S-8 common stock valued at $525,000 to directors of the Company and 250,000 shares of restricted common stock, as defined under SEC Rule 144, to an officer of the Company valued at $80,000 for current period compensation to the grantees. During the period May 25, 2010, through June 30, 2010, the Company issued 1,013,861 shares of restricted common stock at $0.35 per share to twenty-four (24) accredited investors and to four (4) sophisticated non-accredited investors, as the term is defined by SEC Rule 501, in the aggregate amount of $354,852. These sales were made pursuant to a private placement of securities under Section 4(2) and Rule 506 promulgated under the Securities Act and without public solicitation. There were no underwriting discounts or commissions paid on these sales of securities. As of June 30, 2010, the Company had also accepted three (3) subscription agreements from sophisticated non-accredited investors aggregating $48,000. The Company intends to file a registration statement covering the sale of shares of common stock and to use commercially reasonable efforts to cause such registration statement to be declared effective by the SEC. Item 3. Defaults Upon Senior Securities None. 5 Table of Contents Item 4. (Removed and Reserved) Item 5. Other Information None. Item 6. Exhibits (a) Exhibits Agreement and Plan of Merger by and among El Capitan Precious Metals, Inc., Gold and Minerals Company, Inc. and MergerCo., Inc., dated June 28, 2010(Incorporated by reference to Exhibit 2.1 of the Current Report on Form 8-K filed on July 7, 2010.) 31.1* Certification of Chief Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 31.2* Certificationof Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32.1* Certification of Chief Executive Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 32.2* Certification of Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 * Filed herewith. 6 Table of Contents SIGNATURES In accordance with the requirements of the Securities Exchange Act of 1934, the Registrant has caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EL CAPITAN PRECIOUS METALS, INC. Dated:August 20, 2010 By: /s/ Charles C. Mottley Charles C. Mottley President, Chief Executive Officer and Director (Principal Executive Officer) Dated:August 20,2010 By: /s/ Stephen J. Antol Stephen J. Antol Chief Financial Officer 7
